Case 4:19-mj-00145-RJK Document 1 Filed 09/09/19 Page 1 of 3 PageID# 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA                            Stf       9 2019
                             NEWPORT NEWS DIVISION
                                                                                     district court
                                                                                NEWPORT NEWS VA

UNITED STATES OF AMERICA


                                                 DOCKET NO.4:19-MJ-
                                                 (Misdemeanor)
JOHNNY C. NOBLES                                  VA19


                                                 Court Date: September 23,2019
                                                 Time: 8:30 a.m.


                               CRIMINAL INFORMATION

                                       COUNT ONE
                           (Misdemeanor) Ticket No. 8091628

THE UNITED STATES ATTORNEY CHARGES:

       That on or about July 18, 2019, at Fort Eustis, Virginia, on lands acquired for the

use of the United States, within the special maritime and territorial jurisdiction ofthis

court, in the Eastern District of Virginia, JOHNNY C. NOBLES did illegally transport a

dangerous weapon,to wit: a pistol within the confines of Fort Eustis, Virginia, in

violation of Exhibit 1 to TAB A to Appendix 5 to Annex C to the 633D Air Base Wing

Joint Base Langley-Eustis Integrated Defense Plan, dated November 2, 2017.(In
Case 4:19-mj-00145-RJK Document 1 Filed 09/09/19 Page 2 of 3 PageID# 2




     violation of Title 50, United States Code, Section 797.)




                                          G.ZACHARY TERWILLIGER
                                          UNITED STATES ATTORNEY



                                   By:
                                          STAGEY N. JACOVETTI
                                          Attorney for the Government
                                          United States Attorney's Office
                                           2732 Madison Avenue
                                           Fort Eustis, Virginia 23604
                                           Phone: (757)878-2205, ext 234
                                           Fax: (757)878-5289
                                           stacey.n.jacovetti.m i 1@mai1.nii 1
Case 4:19-mj-00145-RJK Document 1 Filed 09/09/19 Page 3 of 3 PageID# 3




                            CERTIFICATE OF SERVICE


   I certify that on   -ST ^ 2019,1 served a true copy ofthe foregoing CRIMINAL
INFORMATION on Mr. Lawrence Bragg, counsel for the defendant JOHNNY C.

NOBLES.




                                 By:
                                           jMMfC
                                        STACEY K. JACOVETTI
                                        Attorney for the Government
                                        United States Attorney's Office
                                         2732 Madison Avenue
                                         Fort Eustis, Virginia 23604
                                         Phone: (757)878-2205, ext 234
                                         Fax: (757)878-5289
                                         stacey.n.jacovetti.miI@mail.mil
